Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 15, 1991, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Given the activities claimant engaged in for her husband’s business, which included a substantial amount of checkwriting, the conclusion by the Unemployment Insurance Appeal Board that she was not totally unemployed is supported by substantial evidence (see, Matter of Gonyo [Roberts], 124 AD2d 884). Consequently, the unemployment insurance benefits she received were properly held recoverable (see, Labor Law § 597 [4]; Matter of Barber [Roberts], 121 AD2d 767). Finally, there is substantial evidence to support the Board’s factual finding that the nature of claimant’s activities was so concerted as to generate an awareness that her certifications of unemployment were false (see, Matter of O’Leary [Roberts], 93 AD2d 915; Matter of Muller [Levine], 50 AD2d 1005, lv denied 40 NY2d 806). Claimant’s contentions with regard to the issue of willfulness involve questions of credibility which were for the Board to resolve (see, Matter of Woods [Ross], 54 AD2d 515).
Weiss, P. J., Levine, Mahoney, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.